DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on December 22, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claim 1 and has canceled claim 5.  

Election/Restrictions
Applicant's election with traverse of species I, claims 1-13 in the reply filed on December 22, 2021 is acknowledged.  The traversal is on the ground(s) that unity of invention rules should be applied.  This is not found persuasive because the species II with regard to claims 14-18, is directed to a detection equipment including different invention concept concerning the microfluid channel structure, detection layer and waste liquid pool etc.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 22, 2021.
Claims 1-4 and 6-13 remain pending in this application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent issued to Ikuta (PN. 10,506,922) in view of the US patent application publication by Park et al (US 2010/0039643 A1).
Ikuta teaches a spectrometer that is comprised of a light extraction device wherein the light extraction device is further comprised at least one light emitting unit including a color separation grating (430, Figure 6) configured to separate light incident on the color separation grating into a plurality of light beams that are collimated and propagated in different directions and have different colors (432, 434 and 436) and a first lens (440) disposed corresponding to the color separating grating and configured to converge the plurality of light beams wherein the first lens is configured to converge a light beam having a preset color to exit to the sensor (450).  
The reference meets all of the limitations but it does not teach explicitly to include a first pinhole located on a side of the first lens away from the color separation grating.  Park et al in the same field of endeavor teaches a spectrometer with a light extracting device wherein the light Park et al teaches that the light blocking surface (42) is capable of absorbing non-selected wavelengths propagate toward the aperture device (36, please see paragraph [0031]).  The light blocking surface (42) implicitly includes a first absorbing layer located on a side of the lens (in light of the Ikuta) away from the color separation grating and configured to absorb other light beams in the plurality of light beams except the light beam having the preset color.  Park et al teaches that the aperture or the pinhole is located in the first absorbing layer, (please see Figure 3).  It would then have been obvious to one skilled in the art to apply the teachings of Park et al to include an aperture device or a pinhole with an aperture located in a light blocking or absorbing layer that is away from the color separation grating to selectively exit the light beam with preset color to exit or reach the sensor for the benefit of preventing light beams of other colors to reach the designated sensor.  
With regard to claims 2-3, Ikuta in light of Park et al teaches that the pinhole is located at the focal plane and focal point of the first lens, (please see Figure 6 of Ikuta and Figure 3 of Park et al).  
With regard to claim 4, Ikuta in light of Park et al teaches that a center of the color separation grating (430, Ikuta or 10 of Park et al) and a center of the pinhole (36 with aperture 38, Park et al) are both located on a main optical axis of the first lens (440 of Ikuta and lens function of the grating, Park et al).  
With regard to claim 6, Ikuta teaches that a detection guiding element (112, Figure 1) comprise an optical fiber (please see column 4, line 51) may be included to provide the light 
With regard to claim 7, as shown in Figures 1 and 6, the light guide structure or the optical fiber is configured to guide the light totally reflected and transmitted in the light guide layer to the color separation grating.  

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta and Park et al as applied to claim 1 above, and further in view of the US patent application publication by Grueger et al (US 2018/0172517 A1).
The light extraction device in a spectrometer taught by Ikuta in combination with the teachings of Park et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 8, these references however do not teach explicitly that the light guide structure further comprises a first light extraction structure located on a side of the light guide away from the first lens and a reflective mirror.  
Grueger et al in the same field of endeavor teaches a spectrometer with a light extraction device wherein the light extraction device has an arrangement that is comprised of a reflective mirror (32, Figure 3) and a light extraction structure includes a diaphragm (12) for injecting the light beam to the reflective mirror (32d’’’’) and to be directed to the color separation grating (14a’’’’ and 14b’’’’).   The light extraction structure or the diaphragm (12) is located at the focal point of the reflective mirror (32d’’’’).  The reflective mirror (3ad’’’’) is configured to convert light extraction from the first light extraction structure into parallel light and reflect the parallel light to the color separation grating (14).  As shown in Figure 3 of Grueger et al, the reflective mirror “layer” (32’’’’) and the substrate (16’’’’) with the color separation grating together forms 
With regard to claim 9, Grueger et al does not teach explicitly that the first extraction structure or the diaphragm (12) has a diameter less than 500 m, however one skilled in the art would have been obvious to design and to select the diameter to have the cited value for the benefit of allowing the extracted light beam has a desired beam diameter.  

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta and Park et al as applied to claim 1 above, and further in view of the US patent application publication by Ford et al (US 2016/0209577 A1).
The light extraction device in a spectrometer taught by Ikuta in combination with the teachings of Park et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 10, Ikuta teaches to include a second lens (220, Figure 6) that converts the light into parallel light and transmits the parallel light to the color separation grating (430).  These references however do not teach explicitly that the light guide structure further comprises a second extraction structure.  Ford et al in the same field of endeavor teaches a light emitting device that is comprised of light guide structure wherein the structure includes a extraction structure (910A and 910B, Figure 11) located at a side of the light guide or waveguide.  The second extraction structure is to destroy the total reflection condition of the 
With regard to claim 11, Ford et al does not teach explicitly that the second extraction structure has a diameter less than 500 m, however one skilled in the art would have been obvious to design and to select the diameter to have the cited value for the benefit of allowing the extracted light beam has a desired beam diameter.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta and Park et al as applied to claim 1 above, and further in view of the US patent application publication by Fattal (US 2016/0033705 A1).
The light extraction device in a spectrometer taught by Ikuta in combination with the teachings of Park et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 12, these references do not teach explicitly to have a free-form surface reflection layer located at a side surface of light guide layer.  Fattal in the same field of endeavor teaches a light guide layer (120, Figures 4A and 4B) with a collimating reflector (140) serves as the free-form surface reflection layer that is configured to reflect light emitted from a light source located at a focal point of the free-form surface reflection layer and convert the light into collimated or parallel light and couple the parallel light to the light guide layer.  Fattal further teaches that color separation grating (130) is located on a side of the light guide layer and .  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta and Park et al as applied to claim 1 above, and further in view of the US patent issued to Ford (PN. 7,662,656).
The light extraction device in a spectrometer taught by Ikuta in combination with the teachings of Park et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 13, Ikuta teaches that the light extraction device of the spectrometer is configured to respectively allow each of light beam having different colors (such as red, blue or green), in the plurality of light beams (432, 434 and 436, Figure 6), to be exited from the color separation grating and via the first lens (440) to form corresponding plurality of light beams (442, 444 and 446) then to be exited from a corresponding first pinhole (in light of Park et al) to respective one of the sensor (452, 454 and 456).  This means that the light spitting unit comprises a plurality of light splitting units, each unit for a light beam of a specific color.  This reference however does not teach explicitly to include a second absorbing layer disposed on the same layer as the first lens and surrounding the first lens.  Ford in the same field of endeavor teaches a light block that is comprised of a plurality of lenses (120, Figure 3B) each lens (120) is to focus the Ford to replace the first lens (440) by a plurality of lenses that each surrounded by an absorber layer to each direct and focus different one of the plurality of lights of different color to the corresponding sensor, for the benefit of using a plurality of lenses to direct the light to the respective sensor without noise light be detected by absorbing the unwanted light by the absorbing layer.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/           	Primary Examiner, Art Unit 2872